Title: To James Madison from Thomas Jefferson, 18 February 1801
From: Jefferson, Thomas
To: Madison, James


Washington Feb. 18. 1801.
Notwithstanding the suspected infidelity of the post, I must hazard this communication. The Minority in the H. of R. after seeing the impossibility of electing B. the certainty that a legislative usurpation would be resisted by arms, and a recourse to a Convention to reorganise & amend the government, held a consultation on this dilemma, Whether it would be better for them to come over in a body, and go with the tide of the times, or by a negative conduct suffer the election to be made by a bare majority, keeping their body entire & unbroken, to act in phalanx on such ground of opposition as circumstances shall offer? We know their determination on this question only by their vote of yesterday. Morris of V. withdrew, which made Lyon’s vote that of his state. The 4 Maryland Federalists put in 4. blanks which made the positive tickets of their collegues the vote of the state. S. Carolina & Delaware put in blanks. So there were 10. states for one candidate, 4. for another & 2. blanks. We consider this therefore as a declaration of war, on the part of this band. But their conduct appears to have brought over to us the whole body of Federalists, who being alarmed with the danger of a dissolution of the government, had been made most anxiously to wish the very administration they had opposed, & to view it when obtained as a child of their own. They see too their quondam leaders separated fairly from them, & themselves aggregated under other banners. Even Hamilton & Higginson have been zealous partisans for us. This circumstance, with the unbounded confidence which will attach to the new ministry as soon as known, will start us on high ground. Mr. A. embarrasses us. He keeps the offices of State & War vacant, has named Bayard M. P. to France, and has called an unorganised Senate on the 4th. of March. As you do not like to be here on that day, I wish you could come within a day or two after. I think that between that & the middle of the month we can so far put things under way, as that we may go home to make arrangements for our final removal. Come to Conrad’s where I will bespeak lodgings for you. Yesterday mr. A. nominated Bayard to be M. P. of the US. to the French republic: to-day Theophilus Parsons Atty. Genl of the US. in the room of C. Lee, who with Keith Taylor cum multis aliis are appointed judges under the new system. H. G. Otis is nominated a district attorney. A vessel has been waiting for some time in readiness to carry the new minister to France. My affectionate salutations to mrs. Madison & yourself. Adieu.
